PER CURIAM.
The policy involved in this case lapsed for failure to pay premiums after February 1, 1919, unless the defendant in error was permanently and totally disabled prior to that date. No claim under the policy was made to the Director of the Veterans’ Bureau until July 16, 1926, or until more than six years thereafter. The cause of action was therefore barred, and the judgment of the court below is reversed, on the authority of United States v. Sligh (No. 5260) 24 F.(2d) 636, just decided.
By stipulation of counsel, similar orders will be made in United States v. Wooten, No. 5264, United States v. Ledbetter, No. 5263, and United States v. Kent, No. 5262.